Case 6:20-cr-00082-JCB-KNM Document 41 Filed 08/17/21 Page 1 of 2 PageID #: 111




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA                            §
                                                      §
                                                      §
  v.                                                  §   CASE NUMBER 6:20-CR-0082-JCB
                                                      §
  JARROD MARQUIS HENSON (1)                           §
                                                      §
                                                      §

             FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                  BEFORE THE UNITED STATES MAGISTRATE JUDGE
                           PURSUANT TO RULE 11(c)(1)(C)

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

 administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

        On August 17, 2021, this cause came before the undersigned United States Magistrate

 Judge for a plea of guilty to an Indictment charging Defendant Jarrod Marquis Henson in Count

 One with a violation of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute

 Methamphetamine and Marijuana, in Count Two with a violation of Title 18 U.S.C. § 924(c) –

 Use, Carrying, and Possession of a Firearm During and in Furtherance of a Drug Trafficking

 Crime, and in Count Four with a violation of Title 18 U.S.C. § 471 – Manufacture of Counterfeit

 Obligations. After conducting said proceeding in the form and manner prescribed by FED. R.

 CRIM. P. 11, the undersigned finds that:

        a.      Defendant, after consultation with counsel of record, has knowingly and voluntarily

 consented to the administration of the Guilty Plea in this cause by a United States Magistrate Judge,

 subject to a final acceptance and imposition of sentence by the District Judge;

        b.      Defendant and the government have entered into a plea agreement which has been

 filed and disclosed in open court pursuant to FED. R. CRIM. P. 11(c)(2);

                                                  1
Case 6:20-cr-00082-JCB-KNM Document 41 Filed 08/17/21 Page 2 of 2 PageID #: 112




        c.      Defendant is fully competent and capable of entering an informed plea, that the

 defendant is aware of the nature of the charges, the maximum penalties, and the consequences of

 the plea, and that the plea of guilty is a knowing and voluntary plea supported by an independent

 basis in fact containing each of the essential elements of the offense; and

        d.      Defendant understands each of the constitutional and statutory rights enumerated

 in Rule 11(b) and wishes to waive these rights, including the right to a trial by jury.

        IT IS THEREFORE RECOMMENDED that the District Court accept the Plea

 Agreement and the Guilty Plea of the defendant and that JARROD MARQUIS HENSON should

 be finally adjudged guilty of those offenses, reserving to the District Judge the option of rejecting

 the Plea Agreement pursuant to Rule 11(c)(5) if, after review of the presentence report, the agreed

 sentence is determined not to be the appropriate disposition of the case.

        Defendant has waived his right to object to the findings of the Magistrate Judge in this

 matter, and the Government also waived its right to object, so the Court will present this Report

 and Recommendation to District Judge J. Campbell Barker for adoption immediately upon

 issuance.


        So ORDERED and SIGNED this 17th day of August, 2021.




                                                   2
